Prepared by and after recording
return to:

Lynn W. Strott, Esq.
715 St. Paul Street
Baltimore, MD 21202

     
Project Name:
Project Number:
  Nursecare Nursing & Rehab Center
064-22037

ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT

THIS ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT (this “Agreement”) is made
as of January
10, 2012, by and among RED RIVER ASSOCIATES, L.P., a Georgia limited partnership
(“Original
Borrower”), G&E HC REIT II SHREVEPORT SNF, LLC, a Delaware limited liability
company (“New
Borrower”), and CAPITAL FUNDING, LLC, a Maryland limited liability company
(“Lender”). The
SECRETARY OF HOUSING AND URBAN DEVELOPMENT (“HUD” or the “Secretary”) joins this
Agreement for the
purpose of acknowledging the transactions set forth herein and as a party to the
Regulatory
Agreement (as defined below) and for such other purposes as may be set forth
herein.

R E C I T A L S:

A. On July 12, 2010 Lender made a loan (the “Loan”) in the original principal
amount of Eleven Million One Hundred Twenty Thousand Four Hundred and 00/100
Dollars ($11,120,400.00) to Original Borrower. To evidence the Loan, Original
Borrower executed and delivered to Lender that certain Mortgage Note, dated as
of July 1, 2010 (the “Note”), payable to the order of Lender and endorsed and
insured by HUD, bearing interest and being payable as therein provided.

B. Payment of the Note is secured by, among other things, that certain Mortgage
and Assignment of Lease dated as of July 1, 2010 and executed by Original
Borrower for the benefit of Lender (the “Mortgage”). The Mortgage was recorded
on July 12, 2010 at Mortgage Book 5063, Page 652 of the Records of Caddo Parish,
Louisiana (the “Records”). The Mortgage encumbers that certain parcel of real
property described on Exhibit A attached hereto and incorporated herein for all
purposes, together with the improvements and fixtures located thereon (the
“Project”).

C. Original Borrower is liable for the payment and performance of all of its
obligations under the Note, the Mortgage, and all other documents evidencing,
securing, guaranteeing or otherwise pertaining to the Loan (collectively,
together with all of the other documents evidencing and securing the Loan, as
the same are modified by this Agreement and any other agreement with Lender and
HUD in connection with the Assumption (as defined below), are hereinafter
referred to, collectively, as the “Loan Documents”). The Loan Documents include,
without limitation, (a) that certain Security Agreement dated July 1, 2010 by
and between Original Borrower and Lender (the “Borrower Security Agreement”) and
(b) that certain Regulatory Agreement for Multifamily Housing Projects dated
July 1, 2010 by and between Original Borrower and the Secretary and recorded on
July 12, 2010 at Mortgage Book 5063, Page 666 of the Records (the “Regulatory
Agreement”).

D. Original Borrower desires to sell, convey and transfer all of its interest in
and to the Project to New Borrower, and New Borrower desires to lease the
Project to Warsaw Road, L.P., a Georgia limited partnership and an affiliate of
Original Borrower and the current master tenant under the Loan Documents
(“Master Tenant”), pursuant to a new master lease (the “New Master Lease”) by
and among New Borrower and certain of its affiliates, as landlord, and Master
Tenant, as tenant (the “Transfer”), subject to New Borrower’s express assumption
as provided hereinafter of all of Original Borrower’s obligations under the Note
and the other Loan Documents arising after the date hereof (the “Assumption”),
and Original Borrower and New Borrower have requested Lender and HUD’s consent
to the Transfer and Assumption.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Original Borrower, New Borrower
and Lender hereby agree as follows:

1. Incorporation of Recitals. The foregoing recitals are incorporated herein as
a substantive, contractual part of this Agreement.

2. Assumption by New Borrower. New Borrower hereby assumes all of the payment
and performance obligations of Original Borrower under the Loan Documents
accruing or arising after the date hereof in accordance with their respective
terms and conditions as the same may be expressly modified by this Agreement,
including without limitation, payment of all sums due and payable under the
Note, subject, however, to any limitations set forth in the Loan Documents with
respect to recourse against the Original Borrower in the event of a default.

3. Reaffirmation by Original Borrower. Original Borrower hereby reaffirms,
ratifies and confirms its payment and performance obligations under the Loan
Documents and confirms that it will remain liable for all payment and
performance obligations arising under the Loan Documents on or prior to the date
hereof.

4. Certifications of Original Borrower and Lender. Original Borrower and Lender
hereby certify, individually, and not jointly, to New Borrower that:

(a) As of the date hereof, the principal balance due under the Note is
$10,868,299.35 and the monthly principal and interest due and payable under the
Note is $57,008.10.

(b) Subject to this Section 4 below and to Lender’s knowledge, there are no
other penalties, fees, interest or other charges accruing under the Loan.

(c) As of the date hereof, the following impounds, reserves and escrows are
being held by or behalf of Lender and/or HUD in connection with the Loan:

          (1)
(2)
(3)  
Taxes and Insurance:
Repair Reserve:
Replacement Reserve:
  $148,639.90
n/a
$320,326.43

(d) To Original Borrower’s knowledge, there are no defaults, events of defaults,
or events or conditions that have occurred which after the passage of time or
giving of notice will constitute a default or an event of default under the Loan
Documents. To Lender’s knowledge, no monetary defaults or events of default
exist under the Loan Documents, and Lender has not delivered notice to Original
Borrower of any defaults, events of defaults, or events or conditions that have
occurred which after the passage of time or giving of notice will constitute a
default or an event of default under the Loan Documents.

5. Representations and Warranties of New Borrower. New Borrower represents and
warrants to Original Borrower, Lender and HUD that:

(a) New Borrower is a limited liability company, duly organized and validly
existing under the laws of the State of Delaware, has all necessary licenses,
authorizations, registrations and approvals, and full power and authority to
enter into this Agreement and to own and lease the Project.

(b) This Agreement constitutes the legal, valid and binding agreement of New
Borrower, enforceable against New Borrower in accordance with its terms, subject
only to (i) the effect of any bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditor’s rights generally and
(ii) general principles of equity.

6. Representations and Warranties of Original Borrower. Original Borrower
represents and warrants to New Borrower, Lender and HUD that:

(a) Original Borrower is a limited partnership, duly organized and validly
existing under the laws of the State of Georgia, has all necessary licenses,
authorizations, registrations and approvals, and full power and authority to
enter into this Agreement.

(b) This Agreement constitutes the legal, valid and binding agreements of
Original Borrower, enforceable against Original Borrower in accordance with its
terms, subject only to (i) the effect of any bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally, and (ii) general principles of equity.

(c) There are no subordinate liens of any kind covering or relating to the
Project, nor are there any mechanics liens or liens for unpaid taxes or
assessments encumbering the Project, nor has notice of a lien or notice of
intent to file a lien been received.

7. Release of Original Borrower. Effective as of the recordation of this
Agreement, Original Borrower is released by Lender and HUD from its obligations
as set forth in the Loan Documents arising after the date of hereof, except for
recourse obligations for which it expressly has personal liability under the
Note and other Loan Documents (“Recourse Obligations”), if any, to the extent
such Recourse Obligations arise out of acts or events occurring or obligations
arising prior to or on the date hereof. Nothing in this Agreement shall waive,
compromise, impair or prejudice any right that the Lender or the Secretary might
have to seek judicial, administrative or other recourse for any breach of the
Loan Documents that may have occurred or accrued prior to or may occur
subsequent to the date of this Agreement.

8. No Impairment of Liens. The Project is and shall remain in all respects
subject to the lien, charge or encumbrance of the Mortgage and other Loan
Documents and/or the conveyance of title contained in the Loan Documents.
Nothing in this Agreement shall affect or be construed to affect (a) the
warranty of title in the Mortgage or (b) the lien, charge or encumbrance of the
Mortgage or other Loan Documents or the priority thereof over all other liens,
charges, encumbrances or conveyances, or (c) release or affect the liability of
any party or parties under or on account of the Loan Documents, except to the
extent Original Borrower is expressly released under Section 7 of this
Agreement. Nothing in this Agreement shall affect or be construed to affect any
other security or instrument, if any, held by Lender in connection with or to
evidence the Loan.

9. Consent to Transfer and Assumption. Lender and the Secretary hereby consent
to the Transfer and Assumption and agree that such Transfer and Assumption shall
not constitute a default under the Mortgage or any of the other Loan Documents.
However, neither Lender nor the Secretary waives any other default, whether now
in existence or occurring hereafter, whether known or unknown. This waiver
applies only to this particular Transfer and not to any future transfer or sale.
New Borrower and Original Borrower agree that they will not sell or attempt to
sell or transfer or otherwise dispose of the Project without the written consent
of Lender and Secretary, their respective successors or assigns, except for the
sale and leaseback referred to herein.

10. Amendments to Loan Documents. The Loan Documents are hereby modified and
amended (and no further amendment document shall be required) to reflect the
Transfer and Assumption provided for herein. In furtherance of the foregoing,
the Loan Documents are hereby amended effective as of the date hereof as
follows:

(a) The term “Owners” as used in the Regulatory Agreement and any of the other
Loan Documents means New Borrower and its successors, heirs and assigns.

(b) The address of New Borrower is c/o Grubb & Ellis Healthcare REIT II, Inc.,
1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705, Attention: President and
Chief Operating Officer.

(c) Paragraph 6(e)(1) is hereby deleted in its entirety and the following is
substituted in lieu thereof:

“(1) All distributions shall be made only as of and after the end of a
quarterly, semiannual or annual fiscal period, and only as permitted by the law
of the applicable jurisdiction.”

(d) All references in the Loan Documents to the master lease and the sublease
shall be hereby amended to mean and refer to the New Master Lease and the new
sublease by and between Master Tenant and the current operator of the Project.

(e) All statements in the Loan Documents of the legal description of the Project
shall be hereby deleted in their entirety and the text of Exhibit A to this
Agreement shall be substituted in lieu thereof.

(f) The following is added to the end of Section 7 of the Security Agreement:

“(d) Debtor violates any provision of (i) this Security Agreement; or (ii) any
other instrument related to the indebtedness evidenced by the HUD Loan Documents
to which Debtor is a party; provided, however, that an event of default shall
not occur unless such violation is not cured within applicable cure periods, if
any, as may be provided in said documents; or

(e) There occurs any actual or threatened demolition of or injury or waste to
the Project, not covered by insurance, or not replaced or restored by Debtor,
which may impair the value of the Collateral; or

(f) A receiver is appointed for or a petition in bankruptcy is filed by or
against Debtor, its successors or its assigns, which receiver or involuntary
bankruptcy petition is not removed, vacated or stayed within sixty (60) days
from the first date of appointment or filing thereof; or

(g) Debtor is dissolved and liquidation of Debtor is commenced in accordance
with Debtor’s organizational documents and/or the law of the state.”

11. Reaffirmation. Except as expressly modified by this Agreement, the terms and
conditions of the Loan Documents remain unchanged and are reaffirmed, ratified
and confirmed by all of the parties hereto, and remain in full force and effect.
New Borrower acknowledges that, as of the date hereof and subject to the terms
hereof, it has no defenses, rights of set off or counterclaims of any type to
the Loan or the Loan Documents.

12. Indemnification.

(a) Notwithstanding any language to the contrary in this Agreement or in the
other Loan Documents, Original Borrower hereby reaffirms to New Borrower and its
affiliates any and all indemnity obligations by Original Borrower, Master Tenant
or any of their affiliates arising in favor of New Borrower or its affiliates in
connection with the Transfer and the Assumption and Original Borrower, HUD and
Lender hereby acknowledge and agree that this Agreement shall not be deemed a
waiver of any such additional indemnity obligations.

(b) Nothing in this Section 12 shall be construed to constitute a waiver by any
party of the right to enforce the provisions of this Agreement in accordance
with its terms.

13. No Satisfaction or Release of Loan Documents. All parties to this Agreement
specifically confirm and agree that nothing in this Agreement shall be
understood or construed to amount to a satisfaction or release in whole or in
part of any of the Loan Documents or of the Project.

14. No Waiver. Except as expressly provided herein, the execution of this
Agreement by the Lender and Secretary does not and shall not constitute a waiver
of any rights or remedies to which Lender and Secretary is entitled pursuant to
the Loan Documents, nor shall the same constitute a waiver of any default which
may have heretofore occurred or which may hereafter occur with respect to the
Loan Documents.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.

16. Severability of Provisions. If any one or more of the provisions contained
in this Agreement are for any reason invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement will be construed as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

17. Governing Law. The terms and conditions of this Agreement shall be governed
by the applicable internal laws of the State where the Project is located,
without regard to the principles of conflict of laws.

18. Interpretation of Agreement. Within this Agreement, words of any gender
shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

19. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the assumption of the Loan and fully supersedes
all prior agreements and understanding between the parties pertaining to such
subject matter.

20. Binding Provisions. The terms and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns.

(remainder of page intentionally left blank)

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year first above written.

      Signed, sealed and  
LENDER:
delivered in the presence
of:
WITNESSES:
/s/ Michael Burchell  
—
CAPITAL FUNDING, LLC,
a Maryland limited liability company
By: /s/ Kelly M. Sparwasser
   
 
Typed Name: Michael
Burchell, Director


--------------------------------------------------------------------------------


/s/ Amanda Harvey


--------------------------------------------------------------------------------


Typed Name: Amanda Harvey  
Name: Kelly M. Sparwasser
—
Title: Assistant Vice President
—
In the presence of the undersigned competent
witnesses, who sign their names with the said
appearers and me, Notary, after due reading of the
whole.
/s/ Krista M. Boblitz
   
 
   
Notary Public
My Commission Expires: 7/20/15
   
 

[signatures continue on following page]

2

      Signed, sealed and  
ORIGINAL BORROWER:
delivered in the presence
of:
WITNESSES:
/s/ Philip M. Rees  
—
RED RIVER ASSOCIATES, L.P., a Georgia limited
partnership
By: /s/ James J. Andrews
   
 
Typed Name: Philip M. Rees


--------------------------------------------------------------------------------


/s/ Lisa M. Strader


--------------------------------------------------------------------------------


Typed Name Lisa M. Strader  
James J. Andrews, President
In the presence of the undersigned competent
witnesses, who sign their names with the said
appearers and me, Notary, after due reading of
the whole.
/s/ Janet C. Guy
   
 
   
Notary Public
My Commission Expires: 4/1/14
   
 

3

4

5

      Signed, sealed and     NEW BORROWER:   delivered in the     presence of:  
  G&E HC REIT II SHREVEPORT SNF, LLC, a Delaware   WITNESSES:     limited
liability company   /s/   Phil Han     By: /s/     Danny Prosky Typed Name: Phil
Han Danny Prosky, Authorized Signatory           In the presence of the
undersigned competent /s/   Paul S. Baker     witnesses, who sign their names
with the said           appearers and me, Notary, after due reading of the Typed
Name: Paul S. Baker whole.           See next page           Notary Public      
    My Commission Expires:____________     [e35317-1217172342469c7d93_1.jpg]

IN WITNESS WHEREOF, the Secretary joins in this Agreement for the purposes of
acknowledging the transactions set forth herein and as a party to the Regulatory
Agreement and for such other purposes as may be set forth herein.

SECRETARY OF HOUSING AND

URBAN DEVELOPMENT

By: /s/ Roger A. Lewis



    Roger A. Lewis, Authorized Agent

Office of Residential Care Facilities

     
Signed, sealed and delivered in
the presence of:
WITNESSES:
/s/ Linda J. Monger


--------------------------------------------------------------------------------


Typed Name: Linda J. Monger


--------------------------------------------------------------------------------


/s/ Catherine A. Worley
  In the presence of the undersigned competent
witnesses, who sign their names with the said
appearers and me, Notary, after due reading of
the whole.
/s/ Markham W. Stickney
—
Notary Public
My Commission Expires: 4/19/15
 
 

Typed Name: Catherine A. Worley
 

 
   

EXHIBIT A
TO
ASSUMPTION, MODIFICATION AND RELEASE AGREEMENT

Legal Description

Lot 1, Texarkana Annex, Unit No. 2, a subdivision of the City of Shreveport,
Caddo Parish, Louisiana, as per plat thereof recorded in Book 7000, Page 75 of
the Conveyance Records of Caddo Parish, Louisiana.

6